Simmons, C. J.
Where a judgment of contempt has been rendered by the superior court against one of its officers and the same has not been reviewed and affirmed by the Supreme Court, the lower court, upon a proper case made, may go behind the judgment and look into the truth of the case, and in its discretion re-examine the same. Kingsbery v. Ryan, 92 Ga. 115, and cases there cited.

Judgment affirmed.

Respondent demurred to the petition, on the grounds that it was barred .by the statute of limitations, and that the matters set up therein were res ad judicata. The demurrer was overruled, the rule absolute reopened and set aside for future review and reconsideration, and the attachment founded thereon was annulled.
J. M. Terrell, attorney-general, and Howard Thompson, solicitor-general, for plaintiff in error.
W. A. Charters, contra.